Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, upon the ground that the^finding of the jury to the effect that the unusual and dangerous condition arising from a compacted mass of snow or ice at the step on which the plaintiff slipped had existed for sufficient length of time to amount to constructive notice to the defendant in accordance with the trial court’s instructions was contrary to the evidence and against the weight of the evidence. All concur. Present — Clark, Sears, Crouch, Taylor and Edgcomb, JJ.